JAMES DICKSON PHILLIPS, Circuit Judge:
This is an appeal from the district court’s decision denying an award of attorney’s fees to plaintiffs under 42 U.S.C. § 1988. The district court rendered its decision following an evidentiary hearing on plaintiffs’ right to attorney’s fees that was mandated by our earlier remand of this case. See Bonnes v. Long, 599 F.2d 1316 (4th Cir. 1979). Finding that the conclusions that the district court drew from its findings of fact made on the basis of that hearing are erroneous, we reverse its order denying the award and remand with directions to award an appropriate amount to be determined by the court.
I
Because decisions on the award of attorney’s fees are peculiarly dependent upon the facts of each case, a brief review of the litigation that led to this appeal is appropriate. The plaintiffs — the Migrant and Seasonal Farmworkers Association, Inc. (MFSA), the Farmworkers’ Legal Project of the American Civil Liberties Union of Virginia, Inc. (FLP) and an employee of each organization — brought suit against the defendants — father and son owners of a large vegetable farm on the Eastern Shore of Virginia — in the United States District Court for the Eastern District of Virginia. In this suit under 42 U.S.C. § 1983, the plaintiffs sought $5,000 in compensatory damages and $10,000 in punitive damages from the defendants, as well as injunctive relief. They alleged that the defendants had denied the plaintiffs access to migrant workers, conspired to deprive the migrant workers of their constitutional and statutory rights, caused irreparable harm to the migrant workers and prevented free association and expression of views.
As the result of a hearing on a motion for a temporary restraining order and preliminary injunction, the district court entered a consent order. This order provided that the defendants were to refrain from hindering or interfering in any manner with plaintiffs’ access for any lawful purpose to the migrant labor camps located on defendants’ land; the MFSA was to provide reasonable notice to defendants, except in emergency situations, before entering upon defendants’ land for the purpose of providing its services to migrant workers; the FLP was to provide reasonable notice to defendants before entering upon defendants’ land for the purpose of conveying general information concerning available legal services, but no such notice was required when the FLP was responding to specific requests for assistance, when responding to specific com*216plaints, or when entering for the purpose of interviewing actual or potential witnesses or clients. No evidence concerning the facts underlying the dispute was adduced by the court or offered by any of the parties to support this judgment.
The plaintiffs then moved the district court for an award of attorney’s fees under 42 U.S.C. § 1988, and this motion was denied. The plaintiffs appealed to this court, and the matter was remanded with instructions for findings of fact on whether plaintiffs were entitled to attorney’s fees. See Bonnes v. Long, 599 F.2d 1316.
The evidence adduced at the hearing on remand tended to show that the MFSA is one of the “CETA 303 prime sponsors” that Congress has authorized to provide, either directly or through purchase-of-services arrangements, manpower services, which include out-reach and intake and assessment, 29 C.F.R. § 97.233(c)(4)(iii)(A)(l) & (2), and supportive services, which include legal services, 29 C.F.R. § 97.233(c)(4)(iii)(C)(12). See 29 U.S.C. § 873. At the time this action was initiated, the MFSA had entered into a purchase-of-services arrangement with the FLP to provide certain legal services to the migrant and seasonal farmworkers in Acco-mac and Northampton Counties, Virginia. One of the objectives of the MFSA was admittedly to draw migrant farmworkers out of the fields and into vocational training programs that would open up new occupations to these workers, and the MFSA’s funding was in part based on the number of farmworkers that they could interest in these programs. The legal services that were to be provided by the FLP were limited to representing farmworkers in cases involving significant farmworker issues and to providing information and education to farmworkers concerning their legal rights. They were not, for example, to represent farmworkers in ordinary criminal cases.
Because virtually all the migrant farm-workers on the Eastern Shore of Virginia reside during the harvest season in labor camps located on farmers’ property, both the MFSA and the FLP found it necessary, in order to provide their social and legal services, to visit the farmworkers at the labor camps when the farmworkers were not working. The plaintiffs admitted that prior to 1977 they had never been denied access to defendants’ farm for the purpose of communicating with migrant farmwork-ers. In late August and early September 1977, however, the plaintiffs contended that the defendants totally denied the plaintiffs access to their farm.
On August 31, 1977, defendant Ralph Long (the father) visited the FLP office and had a brief discussion with C. Cooper Geraty, supervising attorney of the FLP, concerning the access of FLP employees to the migrant farmworkers residing in the labor camps on defendants’ farm. The evidence concerning the content of this discussion is in conflict. Geraty testified that defendant Long categorically refused to allow employees of the FLP to enter upon his property to speak to the farmworkers. Defendant Long, on the other hand, testified that he stated that the FLP employees would be allowed to enter upon his land following the provision of notice. Although crew leader Blanding and farmworker Lopez were also present at this meeting, Blanding was inexplicably not called to testify at the hearing on attorney’s fees and Lopez, who did testify at the hearing, was not questioned about this incident.
On September 1, 1977, ostensibly in response to requests for services from farm-workers, Chris Camuto of the MFSA and Jean Bonnes of the FLP went to the Long farm. They checked in at the office at the entrance to the farm and, finding that neither of the Longs was present in the office, left word they were proceeding to one of the labor camps. Arriving at the labor camp, they found already present a Catholic nun who was a representative of an organization that provided health services to the migrant farmworkers.
Camuto and Bonnes had been about their tasks a short time when crew leader Bland-ing and the Longs, father and son, arrived. A heated discussion ensued in which Camu-to, Bonnes and the nun were questioned about the reason for their presence on the *217Long farm and in which Camuto and Bonnes were accused by the Longs of encouraging the farmworkers to file complaints about their working conditions and generally disrupting their work.
Camuto testified that the elder Long then ordered Camuto and Bonnes off the farm and told them they would be arrested for trespassing if they returned without a court order. Although the Longs contended that they first told Camuto and Bonnes that they were only upset about the two coming on the property without first notifying the Longs personally, both the Longs admitted that the elder Long had categorically ordered Camuto and Bonnes off the Long property and told them not to come back without a court order. Suit was filed against the Longs within four or five days after this incident.
Based on substantially the foregoing evidence, the district court made its findings of fact. Specifically, the district court found that prior to 1977 the Longs had told the MFSA and FLP that their workers could come on the Long property if they first checked in at the farm office. The court further found that this request was a reasonable one.
The court then found that one of the admitted aims of the MFSA was to take migrant farmworkers out of the fields and put them in other employment, and that funding for the organization was based on the number of farmworkers that they so converted. The court also found that the MFSA and the FLP were soliciting complaints from the farmworkers and that this activity did have a tendency to be disruptive of the work force. The court also noted that the activities of the MFSA and the FLP had resulted in a reduction of Blanding’s crew from approximately thirty farmworkers in June to approximately eight workers by the end of September and that this diminution in labor did threaten the Longs with a substantial economic loss, which in fact was realized when the Longs were unable to harvest all their sweet potato crop in 1977.
The court, therefore, found that Mr. Long was understandably upset when he spoke with Geraty on August 31,1977 and that as a result he may have made excessive statements about the access of the FLP to his farm that he did not really mean. The court also found that Geraty’s youthful zeal for his cause may have colored his perception of the conversation.
With respect to the September 1, 1977 confrontation, the district court found that the Longs may have made excessive statements because Camuto and Bonnes did not wait at the farm office for the Longs or seek out the Longs to talk with them. These statements, however, were found to be “the logical solution to the problem, and that is that they have a court order that would spell out what, in effect, had been the Longs’ prevailing practice all along.”
The court ultimately found that the defendants' “prevailing practice all along” was to permit access after reasonable notice. Because the consent judgment, therefore, had done little more than incorporate the status quo in a court order, the court concluded that the defendants were the prevailing parties and that, therefore, plaintiffs were not entitled to attorney’s fees under 42 U.S.C. § 1988.
II
In our previous remand of this case to the district court for findings of fact, we suggested that the district court focus on “the precise factual/legal condition that the fee claimant has sought to change or affect so as to gain a benefit or be relieved of a burden. With this condition taken as a benchmark, inquiry may then turn to whether as a quite practical matter the outcome ... is one to which the plaintiff fee claimant’s efforts contributed in a significant way, and which does involve an actual conferral of benefit or relief from burden when measured against the benchmark condition.” Bonnes v. Long, 599 F.2d at 1319; see F. & M. Schaefer Corp. v. C. Schmidt & Sons Inc., 476 F.Supp. 203, 206 (S.D.N.Y.), aff’d, 597 F.2d 814 (2d Cir. 1979) (district court, citing Bonnes, stated that *218appropriate benchmark in determining prevailing party was situation immediately pri- or to suit). To determine the benchmark condition in the present case, the district court was required to conduct a hearing to determine what was said at the August 31 and September 1 confrontations between the parties.
The district court’s findings of fact with respect to these incidents cannot be upset, of course, except upon a finding that they were clearly erroneous. Even if we accept those findings as correct, however, we believe that it was error for the district court to conclude that the plaintiffs’ institution of suit in this case did not result in the “actual conferral of benefit.”
At the very least, the consent order entered by the district court remedied the state of uncertainty that the plaintiffs had been forced to go to court to resolve. All the witnesses to the September 1,1977 incident, including both the Longs, testified that the elder Long told plaintiffs Camuto and Bonnes not to return to the Long property without a court order. Having put the plaintiffs to the time and expense of litigation in order to clarify their rights, the Longs cannot now be heard to complain about bearing the cost of that measure, even if, as the district court concluded, the court order did nothing more than “spell out what, in effect, had been the Longs’ prevailing practice all along.”
Moreover, we believe that this latter conclusion by the district court was in error. The district court found that prior to suit the plaintiffs were permitted to enter on defendants’ property only on the giving of reasonable notice. Under the consent judgment, however, the MFSA was permitted to come on defendants’ property without notice in emergency situations, and the FLP was given the same unfettered access when responding to specific complaints or when entering for the purpose of interviewing actual or potential witnesses or clients. While the MFSA’s increased right to access might be regarded as a de minimis deviation from the status quo, the unconditioned access afforded the FLP by the consent judgment would presumably cover the majority of its visits to the Long farm, including, for example, the visit that led to the September 1 confrontation.
In the opinion remanding this case after the original appeal, this court noted that “[a] plaintiff need not prevail on all issues if a significant one is resolved so as to achieve some of the benefit sought through the litigation.” Bonnes v. Long, 599 F.2d at 1318. The FLP’s unconditioned access to the Long farm in a variety of circumstances certainly seems to fall within this category. It was error, therefore, for the district court to conclude that the plaintiffs were not prevailing parties because the consent order did nothing more than incorporate the Longs’ prevailing practice.
Assuming that the plaintiffs were the prevailing parties, the question remains whether there were any “special circumstances” in the instant case on which the district court might have based a denial of attorney’s fees to the plaintiffs. See Newman v. Piggie Park Enterprises, Inc., 390 U.S. 400, 88 S.Ct. 964, 19 L.Ed.2d 1263 (1968) (per curiam). Although the activities of the MFSA and the FLP might have made the conduct of the Longs “understandable,” they could not have been considered against those organizations as “special circumstances” justifying the denial of attorney’s fees inasmuch as those activities were authorized under federal law. See 29 U.S.C. § 873; 29 C.F.R. § 97.-233(c)(4)(iii)(A)(l) & (2); id. (c)(12).
In addition, even the belligerent and intentionally provocative statements of a worker who, like the MFSA and FLP employees, was attempting to provide service to migrant farmworkers residing in labor camps on private property was found in Mid-Hudson Legal Services v. G & U, Inc., 465 F.Supp. 261 (S.D.N.Y.1978) (Mid-Hudson IV), not to constitute “special circumstances” sufficient to support a denial of attorney’s fees under 42 U.S.C. § 1988. Although the Mid-Hudson IV court regarded as “justifiable” the defendant farm owner’s perception of the plaintiff legal services workers as “trouble makers” and “fomen-*219tors of dissatisfaction and unrest,” it concluded that that perception did not support the denial of attorney’s fees in that case. Mid-Hudson IV, 465 F.Supp. at 264. Given the similarity of the factual settings, we think a similar conclusion is warranted in this case.
Having concluded that the plaintiffs were prevailing parties and that no “special circumstances” existed on which to base a denial of attorney’s fees, we reverse and remand for a determination by the district court of the appropriate amount of fees to which the plaintiffs are entitled, including, of course, attorneys’ fees for the services of their attorneys on this appeal.

REVERSED AND REMANDED.